*912MEMORANDUM**
Victor Sanchez-Garcia appeals his sentence for conspiring to export cocaine in violation of 21 U.S.C. § 963 and being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291.
Because Sanchez-Garcia did not challenge his resentencing on Sixth Amendment grounds in the district court, we review his sentence for plain error. United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). A remand is appropriate under Ameline, because Sanchez-Garcia is pursuing re-sentencing and we cannot “reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory.” Id. at 1084.
We do not consider Sanehez-Garcia’s challenges to the sentence enhancements imposed by the district court, as we cannot determine whether the district court will impose the same enhancements applying the Guidelines as advisory.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.